UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6893


ADRIAN NATHANIEL BACON,

                Plaintiff - Appellant,

          v.

C/O MICHAEL WOOD; C/O WEBB; C/O C. ROSE; C/O K. BRINKLEY;
C/O WHITE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Samuel G. Wilson, James P.
Jones, District Judges. (7:13-cv-00565-JPJ-RSB)


Submitted:   September 19, 2014          Decided:   September 25, 2014


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian Nathaniel Bacon, Appellant Pro Se. Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adrian Nathaniel Bacon seeks to appeal the denial of

motions for summary judgment in his action filed under 42 U.S.C.

§ 1983 (2012).         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Bacon seeks to appeal are neither final

orders     nor   appealable      interlocutory     or       collateral      orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                    We

dispense    with       oral   argument   because      the     facts   and    legal

contentions      are   adequately   presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         2